Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations of receive a service request, determine at least one route for the service request; and determine an estimated price for the service request based on the at least one route and at least one price estimation model, wherein to determine the estimated price, extract one or more characteristics of the service request based on the at least one route; and process the one or more characteristics of the service requests using the at least one price estimation model, as drafted covers certain methods of organizing human activity.  That is receiving a service request, determining a route, determining an estimated price based on a price estimation model, extracting characteristics of a service request, and processing characteristics using a price estimation model, are fundamental economic 
 The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of computer-readable storage medium including a set of instructions for providing an on-demand service; a processor, executing the set of instructions, and a user terminal.  The additional elements as drafted, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of computer-readable storage medium including a set of instructions for providing an on-demand service; a processor, executing the set of instructions, and a user terminal, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or a generic computer network.  The same analysis applies here and does not provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 2, the limitations of obtain historical order information and traffic information related to at least one historical order; Preliminary AmendmentAttorney Docket No.: 20615-0073 US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/087223)Page 3 of 11determine a plurality of historical actual prices based on the historical order information; determine a plurality of historical estimated prices corresponding to the plurality of historical actual prices according to at least one of the traffic information and the historical order information; and generate the at least one price estimation model based on the plurality of historical actual prices and the plurality of historical estimated prices, as drafted cover certain methods of organizing human activity.  That is, obtaining order and traffic information, determining actual and estimated prices, and generating a price estimation model, are fundamental business and economic activities within the industry.  Accordingly, the claim recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a processor.  This additional element as drafted, is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim is therefore directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor, is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here and does not provide an inventive concept.  The claim is therefore not patent eligible.  
As per claims 3, claim 3 further narrows the abstract idea and does not include any new additional elements.  The claim is not patent eligible.
As per claim 4, claim 4 further narrows the abstract idea and includes no new additional elements.  The claim is not patent eligible.
As per claim 5, claim 5 further narrows the abstract idea and includes no new additional elements.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of determine a plurality of residuals for the first sets, wherein the plurality of residuals represent differences between the plurality of historical actual prices and the plurality of historical estimated prices; and classify the plurality of residuals into a plurality of second sets based on at least one of the traffic information or the historical order information, as drafted cover certain methods of organizing human activity.  That is, determining residual sets of data, wherein the residuals represent differences between actual and estimated prices, and classifying the residuals based on traffic or order information, as drafted are fundamental economic principles and business activities within the industry.  Accordingly, the claim recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a processor.  This additional element as drafted, is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim is therefore directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor, is recited at a high level of generality such that it amounts to no more than 
As per claim 7, claim 7 further narrows the abstract idea and includes no new additional elements.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of analyze a rough estimated price and an actual price for each of a plurality of historical orders related to the historical order information; determine a minimum coefficient and a maximum coefficient based on the analysis; and determine a maximum estimated price and a minimum estimated price for each of the historical orders, as drafted cover mental processes and mathematical concepts.  That is, analyzing estimated and actual prices, as drafted, is a concept that can be performed in the human mind (including an observation, evaluation, judgment, or opinion).  With respect to determining a minimum and maximum coefficient, and determining a maximum and minimum estimated price, this involves using mathematical formulas, equations, or calculation.   Accordingly, the claim recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a processor.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor, is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here and does not provide an inventive concept.  The claim is therefore not patent eligible.  
As per claim 9, claim 9 further narrows the abstract idea and includes no new additional elements.  The claim is not patent eligible.
As per claim 10, claim 10 further narrows the abstract idea and includes no new additional elements.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation of wherein the price estimation model comprises a gradient boosting decision tree (GBDT) model, as drafted covers mathematical concepts.  That is, a price estimation model that comprises a gradient boosting decision tree (GBDT) model, falls under the category of mathematical formulas or equations.  Accordingly, the claim recites an abstract idea.  
The claim does not include additional elements and therefore is not integrated into a practical application, nor does it amount to significantly more.  The claim is not patent eligible.  
As per claim 12-19, claims 12-19 are sufficiently similar to claims 1-8, and therefore recite the same abstract ideas, and include no new additional elements. The same analysis therefore applies here.  The claims are not patent eligible.
As per claim 20, claim 20 recites the same abstract ideas as claim 1, with the additional element of a non-transitory machine-readable storage medium including instructions.  The additional element of a non-transitory machine-readable storage medium including instructions is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The claim is therefore directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory machine-readable storage medium including instructions, is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here and does not provide an inventive concept.  The claim is therefore not patent eligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 12, 14, 15, 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wang (US 20170220966 A1).
As per claim 1, Wang teaches A system, comprising: at least one computer-readable storage medium including a set of instructions for providing an on-demand service; Wang teaches software and instructions [0012], [0263], [0284]. Wang teaches and at least one processor in communication with the computer-readable storage medium, wherein when executing the set of instructions, the at least one processor is directed to:  Wang teaches a processor and executing instructions [0063], [0287].  Wang teaches receive a service request from a user terminal; Wang teaches a user’s request for service [0080] For customers, making a service request begins once the settings and preferences have been preset. Depending on the service request type, a customer makes a service request. Wang further teaches the user entering the request into a terminal or device [0070] The electronic map display can be generated by using a mapping application programming interface (API), such as Google® Maps or Waze®. In some implementations, the map can be displayed on a mobile device's touch screen, which would allow a user to specify the current location, pickup location, drop off location or return location by interacting with the electronic map display interface, enabled by touch screen sensors. Wang teaches determine at least one route for the service request; Wang teaches the customer making route selections [0221] The fifteenth set of indicators connects to data and information regarding time to assist a customer in selecting a route by looking at the time. A customer can preset to prioritize how long it takes him or her to get to the drop off location, the estimated travel time (Err). This has to do with the route indicated in the service request. A customer can preset that the route be prioritized to be the fastest possible route between the pickup location and drop off location. ETT may affect a customer's selection of a best matching service provider because a service provider may not provide the service request when the ETT is longer than the time limitations preset by the service provider and it also affects the customer's route selection, if he or she would like to arrive as soon as possible.  Wang teaches and determine an estimated price for the service request based on the at least one route and at least one price estimation model, Wang teaches price estimates based on the service request [0070] APIs may provide information such as distances, routes and estimated times of travel between locations indicated in a service request, which can in part be used to make price estimates, [0080] The process of a customer presetting preferences however is the same for both new and established customers, where a customer may select the preferences and how important each one is, along with entering the search parameters for the service request. Then, the new customer, like an established customer, is given options for choosing a best matching service provider to carry out the request. In order for the system to generate an estimated price, it needs at least a pickup location and drop off location or destination location, whether the service request is for transport service, Wang teaches wherein to determine the estimated price, the processor is further directed to: extract one or more characteristics of the service request based on the at least one route.  Wang teaches a price estimate based on characteristics such as a pickup and drop off location. [0080] The process of a customer presetting preferences however is the same for both new and established customers, where a customer may select the preferences and how important each one is, along with entering the search parameters for the service request. Then, the new customer, like an established customer, is given options for choosing a best matching service provider to carry out the request. In order for the system to generate an estimated price, it needs at least a pickup location and drop off location or destination location, whether the service request is for transport service.  Wang teaches and process the one or more characteristics of the service requests using the at least one price estimation model.  Wang teaches generating an estimated price based on characteristics such as pickup and drop off location. [0080] Then, the new customer, like an established customer, is given options for choosing a best matching service provider to carry out the request. In order for the system to generate an estimated price, it needs at least a pickup location and drop off location or destination location, whether the service request is for transport service.  [0238] According to an exemplary embodiment of the present invention, rate for calculating the default price of the service request is usually fixed; the default price will not be changed moment to moment based on changing supply and demand. A price that may go up or down depending at least on traffic conditions and routes is referred to as the “estimated price.” The “estimated price” is a tool that would give a customer an idea of what a service request may cost. This may be given in the form of an estimated minimum-maximum range or number. For example, a route in a transport request, which can be changed based on different driving-time rate or different mileages.
As per claim 3, Wang teaches wherein the estimated price comprises at least one of a price or a price range.  Wang teaches a price range [0238] A price that may go up or down depending at least on traffic conditions and routes is referred to as the “estimated price.” The “estimated price” is a tool that would give a customer an idea of what a service request may cost. This may be given in the form of an estimated minimum-maximum range or number. 
As per claim 4, Wang teaches to determine the estimated price for the service request, the processor is further directed to process data about the at least one route and at least one historical order related to a user using the at least one price estimation model. Wang in Figure 3D depicts a service record that includes route and order information. [0023] FIG. 3D depicts exemplary service request tracking records  [0253] According to an exemplary embodiment of the present invention, records of completed service requests are also stored and maintained within the database based on the user type; category and subcategory to which they belong. The system may automatically store records of historical data for any completed service requests in a comprehensive database. The database may be updated as services are booked and completed. The database may store an index of each service request that has been requested and completed; including the registration numbers or user identifications of customers and service providers can be retrieved for reference if needed at any time; the comprehensive database may also store the details of service requests for each particular service provider for future reference…. Additional information in the service provider's profile may include such information as service provider's favorites list and blacklist, preferences and limitations such as zip codes, time or location limitations, and price preferences as well as service data and records. All of those historical data will be used by the system to identify the indicators for each customer and service provider. [0254] Additionally, the specific data such as times of the service requests and prices of the service requests may be used as a reference to find average prices for customers to receive fair prices when booking services.  [301] The system may store payment information of all service requests for each individual customer to further provide information about the total amount paid for all services requested by each individual customer along with an average price for each service request. 
As per claim 12, claim 12 is sufficiently similar to claim 1.  See relevant rejections of claim 1.
As per claim 14, claim 14 is sufficiently similar to claim 3.  See relevant rejections of claim 3.
As per claim 15, claim 15 is sufficiently similar to claim 4.  See relevant rejections of claim 4.
As per claim 20, claim 20 is sufficiently similar to claim 1 with the addition of “an online” on-demand service platform.  Wang teaches this aspect in [0263] the system may be implemented through a combination of hardware and software that operates on a computing device, such as portable computing device and computers, generally with one or more connections to a wireless wide area network (WAN) (e.g., the Internet). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 A1), in view of Song (CN 105117790).
As per claim 2, Wang teaches the processor is further directed to: obtain historical order information.  [0253] According to an exemplary embodiment of the present invention, records of completed service requests are also stored and maintained within the database based on the user type; category and subcategory to which they belong. The system may automatically store records of historical data for any completed service requests in a comprehensive database. The database may be updated as services are booked and completed. The database may store an index of each service request that has been requested and completed; including the registration numbers or user identifications of customers and service providers can be retrieved for reference if needed at any time; the comprehensive database may also store the details of service requests for each particular service provider for future reference…. Additional information in the service provider's profile may include such information as service provider's favorites list and blacklist, preferences and limitations such as zip codes, time or location limitations, and price preferences as well as service data and records. All of those historical data will be used by the system to identify the indicators for each customer and service provider. [0254] Additionally, the specific data such as times of the service requests and prices of the service requests may be used as a reference to find average prices for customers to receive fair prices when booking services.  [301] The system may store payment information of all service requests for each individual customer to further provide information about the total amount paid for all services requested by each individual customer along with an average price for each service request.  Wang teaches and traffic information related to at least one historical order.  Preliminary AmendmentWang teaches negative feedback from a historical order, including traffic information [0105] According to an embodiment of the present invention, preset reasons for negative feedback may stem from a wide range of possibilities, also based on user type in a service request. For service providers it may include but is not limited to: vehicle uncleanliness, not showing up, playing music too loud or being too loud in general, verbal or physical abuse, poor driving skills, lack of familiarity with the conditions on the street or traffic conditions,
 PCT/CN2017/087223) Song teaches determine a plurality of historical actual prices based on the historical order information; Song teaches historical prices or fares based on order information (Page 2) Collecting at least one of the preset time in the cities within the scope of the historical data of the time periods, the history data includes: 2nd road surface distance and the corresponding actual fares.  Song teaches determine a plurality of historical estimated prices corresponding to the plurality of historical actual prices according to at least one of the traffic information and the historical order information; Examiner notes that the limitation states “at least one of the traffic information and the historical order information”.  Examiner has selected “historical order information”.  Song teaches estimated prices corresponding to the historical order information (Page 2) Collecting at least one of the preset time in the cities within the scope of the historical data of the time periods, the history data includes: 2nd road surface distance and the corresponding actual fares; Belonging to the same-based and the historical data of the same time period the preset model training, to obtain each belonging to the same urban and prediction equation of the same time period.  Song teaches and generate the at least one price estimation model based on the plurality of historical actual prices and the plurality of historical estimated prices.  Song teaches generating a price estimation model based on historical actual and estimated prices. (Page 3) Therefore, the fare prediction unit further used for road surface distance through the 1st through the prediction equation to calculate the corresponding prediction fare, and the prediction fare compared with the initial fare, if the prediction fare is smaller than said initial fare, then the estimated initial fare to the fare adjustment.  
Before the effective filling date, it would have been obvious by one of ordinary skill in the art to have modified Wang to include the determine a plurality of historical actual prices based on the historical order information; determine a plurality of historical estimated prices corresponding to the plurality of historical actual prices according to at least one of the traffic information and the historical order information; and generate the at least one price estimation model based on the plurality of historical actual prices and the plurality of historical estimated prices,  as taught by Song.  One of ordinary skill in the art would have recognized that applying the known technique of Song to Wang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Song to Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to utilize historical actual and estimated prices to generate a price estimation model.  Further, utilizing historical actual and estimated prices to generate a price estimation model would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to adjust a price estimation model in order to improve the accuracy of the price estimation model.  Improving the price estimation model would thereby result in an improved cost savings by the user.
As per claim 13, claim 13 is sufficiently similar to claim 2.  See relevant rejections of claim 2.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 A1), in view of Song (CN 105117790), in further view of Song (WO 2017016517 A1) (hereinafter “Song ‘517”).
As per claim 5, Wang does not teach the system of claim 2, wherein, to determine the plurality of historical estimated prices corresponding to the plurality of historical actual prices, the processor is further directed to:Preliminary AmendmentAttorney Docket No.: 20615-0073US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/087223) Page 4 of 11classify the plurality of historical actual prices into a plurality of first sets based on at least one of the traffic information and the historical order information; however Song ‘517 teaches (Page 9) For example, the training model subunits can preset model based on the same training area and / or historical data of the same time period, access to the same area each and / or the estimated equations the same time period. Data pre-processing sub-unit may be pretreated. For example, pre-processing sub-unit may determine different cities and / or starting fee each time period based on historical data of the information, but also the historical data for noise reduction. 
Before the effective filling date, it would have been obvious by one of ordinary skill in the art to have modified Wang to include the wherein, to determine the plurality of historical estimated prices corresponding to the plurality of historical actual prices, the processor is further directed to:Preliminary AmendmentAttorney Docket No.: 20615-0073US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/087223) Page 4 of 11classify the plurality of historical actual prices into a plurality of first sets based on at least one of the traffic information and the historical order information, as taught by Song ‘517.  One of ordinary skill in the art would have recognized that applying the known technique of Song ‘517 to Wang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Song 
 Wang teaches determine a first plurality of average values of the plurality of historical actual prices for the plurality of first sets; [0254] Additionally, the specific data such as times of the service requests and prices of the service requests may be used as a reference to find average prices for customers to receive fair prices when booking services.  [301] The system may store payment information of all service requests for each individual customer to further provide information about the total amount paid for all services requested by each individual customer along with an average price for each service request.  Wang teaches and determine the plurality of historical estimated prices based on the first plurality of average values.  [0155] As the indicator regarding past transactions between a service provider and a customer is provided to a customer; this set of indicators may also convey other transaction information such as average price or total amount of money exchanged between the two. This average price total may be displayed as a dollar amount, as a tier or both as a dollar amount with a tier. It may also be divided by time, scaled up or down, such as one or more days, one or more months or one or more years. [0206] If the supply is determined as high and demand as low while the service provider has a service request pending, he or she might consider accepting the request at the price initiated by a customer or, if a customer requests him or her to initiate the price, the service provider might consider asking an average price or a lower price.
As per claim 16, claim 16 is sufficiently similar to claim 5.  See relevant rejections of claim 5.
Claim 6, 7, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 A1), in view of Song (CN 105117790), in further view of Song ‘517 (WO 2017016517 A1), in further view of Tanimoto et al. (US 20180075360 A1).
As per claim 6,  Wang does not teach The system of claim 5, wherein, to determine the plurality of historical estimated prices corresponding to the plurality of historical actual prices, the processor is further directed to: determine a plurality of residuals for the first sets, wherein the plurality of residuals represent differences between the plurality of historical actual prices and the plurality of historical estimated prices, however Tanimoto teaches [0029] The error index may have any contents and may be calculated by any method, as long as it is an index calculated using the prediction result and the actual result. For example, the accuracy estimating model generation unit 30 may calculate the absolute difference between the prediction result and the actual result or the average absolute error rate in a predetermined period, as the error index. Tanimoto teaches and classify the plurality of residuals into a plurality of second sets based on at least one of the traffic information or the historical order information.  [0029] The error index may have any contents and may be calculated by any method, as long as it is an index calculated using the prediction result and the actual result. For example, the accuracy estimating model generation unit 30 may calculate the absolute difference between the prediction result and the actual result or the average absolute error rate in a predetermined period, as the error index. The average absolute error rate may be calculated by Σ|y-z|/Σ|z|, for prediction result y and actual result z in a given period (e.g. one month). [0036] As a result of these processes, a set of combinations each made up of {learning period, various learning engine parameters, past update try time, context optimization target period, accuracy index} is generated. The accuracy estimating model generation unit 30 generates a data set in which all or part of the learning period, various learning engine parameters, and context is an explanatory variable and the accuracy index is a response variable, from among the information included in the combination.
Before the effective filling date, it would have been obvious by one of ordinary skill in the art to have modified Wang to include the wherein, to determine the plurality of historical estimated prices corresponding to the plurality of historical actual prices, the processor is further directed to: determine a plurality of residuals for the first sets, wherein the plurality of residuals represent differences between the plurality of historical actual prices and the plurality of historical estimated prices, and classify the plurality of residuals into a plurality of second sets based on at least one of the traffic information or the historical order information, as taught by Tanimoto.  One of ordinary skill in the art would have recognized that applying the known technique of Tanimoto to Wang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Tanimoto to Wang would have yielded predictable results 
As per claim 7, Wang does not teach The system of claim 6, wherein, to determine the plurality of historical estimated prices corresponding to the plurality of historical actual prices, the processor is further directed to:Preliminary AmendmentAttorney Docket No.: 20615-0073US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/087223)Page 5 of 11 determine a second plurality of average values of the plurality of residuals for the plurality of second sets; however Tanimoto teaches [0029] The error index may have any contents and may be calculated by any method, as long as it is an index calculated using the prediction result and the actual result. For example, the accuracy estimating model generation unit 30 may calculate the absolute difference between the prediction result and the actual result or the average absolute error rate in a predetermined period, as the error index. Tanimoto teaches and determine the plurality of historical estimated prices based on the first plurality of average values and the second plurality of average values.  [0070] In the case of determining to update the pre-relearning predictive model (step S25: Yes), the update determination unit 60 updates the pre-relearning predictive model with the relearned predictive model (step S26).  TANIMOTO- [0029] The error index may have any contents and may be calculated by any method, as long as it is an index calculated using the prediction result and the actual result. For example, the accuracy estimating model generation unit 30 may calculate the absolute difference between the prediction result and the actual result or the average absolute error rate in a predetermined period, as the error index. The average absolute error rate may be calculated by Σ|y-z|/Σ|z|, for prediction result y and actual result z in a given period (e.g. one month). [0036] As a result of these processes, a set of combinations each made up of {learning period, various learning engine parameters, past update try time, context optimization target period, accuracy index} is generated. The accuracy estimating model generation unit 30 generates a data set in which all or part of the learning period, various learning engine parameters, and context is an explanatory variable and the accuracy index is a response variable, from among the information included in the combination.  
Before the effective filling date, it would have been obvious by one of ordinary skill in the art to have modified Wang to include the wherein, to determine the plurality of historical estimated prices corresponding to the plurality of historical actual prices, the processor is further directed to:Preliminary AmendmentAttorney Docket No.: 20615-0073US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2017/087223)Page 5 of 11 determine a second plurality of average values of the plurality of residuals for the plurality of second sets; and determine the plurality of historical estimated prices based on the first plurality of average values and the second plurality of average values, as taught by Tanimoto.  One of ordinary skill in the art would have recognized that applying the known technique of Tanimoto to Wang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Tanimoto to Wang would have yielded predictable results because the level of ordinary 
As per claim 17, claim 17 is sufficiently similar to claim 6.  See relevant rejections of claim 6.
As per claim 18, claim 18 is sufficiently similar to claim 7.  See relevant rejections of claim 7.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 A1), in view of Morris et al. (US 20140046585 A1).
As per claim 10, Wang does not teach The system of claim 1, wherein the traffic information includes at least one of information about at least one traffic light, a distance, a latitude and a longitude of a pick-up location, or a number of links of a route, however Morris teaches integrating traffic lights into the traffic information [0045] The parameter database 240 can include one or more storage databases or other data repositories. In addition to storing the various road parameters described above, the parameter database can store any data that may be used to determine the costs of routes or portions of routes (e.g., legs). The parameter database 240 can be in communication with the route calculation module 225 and any of the other sub-modules of the routing module 200. In some embodiments, the parameter database 240 can be communicatively coupled to the network 145. As one example, the parameter database 240 can include look-up tables of information related to average stop times for traffic lights based on statistical averages. The look-up tables can store different stop times for different times of the day for each traffic light. As another example, the parameter database 240 can store historical or real-time traffic information.  Page 3 of 11
Before the effective filling date, it would have been obvious by one of ordinary skill in the art to have modified Wang to include the wherein the traffic information includes at least one of information about at least one traffic light, a distance, a latitude and a longitude of a pick-up location, or a number of links of a route, as taught by Morris.  One of ordinary skill in the art would have recognized that applying the known technique of Morris to Wang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Morris to Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include information concerning traffic lights to traffic information.  Further, including specific information concerning traffic lights would have been recognized by one of ordinary skill in the art as resulting in an improved system that would have allowed for a more detailed and accurate estimation of a price prediction model.  This would then result in improved price predictions for the user, thereby saving the user money.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170220966 A1), in view of Jiang (CN 105528652 A).
As per claim 11, Wang does not teach The system of claim 1, wherein the price estimation model comprises a gradient boosting decision tree (GBDT) model, however Jiang teaches (Page 5) The samples of the feature information are trained to obtain a prediction model, so that the terminal can train the enumerated feature information based on the GBDT model to obtain a prediction model, and improve the accuracy of the prediction model.
Before the effective filling date, it would have been obvious by one of ordinary skill in the art to have modified Wang to include the price estimation model comprises a gradient boosting decision tree (GBDT) model, as taught by Jiang.  One of ordinary skill in the art would have recognized that applying the known technique of Jiang to Wang for the reason that Jian states (Page 5) The samples of the feature information are trained to obtain a prediction model, so that the terminal can train the enumerated feature information based on the GBDT model to obtain a prediction model, and improve the accuracy of the prediction model.

Allowable Subject Matter
Claims 8, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 8, claim 8 is objected due to its dependency on Claim 2.  
As per claim 9, claim 9 is objected to due to its dependency on claim 8 and claim 
As per claim 19, claim 19 is objected due to its dependency on Claim 13 and claim 12.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446.  The examiner can normally be reached on Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Go can be reached on 571-270-1658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
July 15, 2021